DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites, “the left guide tube and the right guide tube are accommodated in a joint component which has a dumbbell-shaped cross-section in a plane transversely to the longitudinal axial direction”.  The examiner believes this is a typographical error and may be corrected to “a dumbbell-shaped cross-section in a plane transverse to the longitudinal axial direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “the distal permanent magnet and the distal central stator part pole shoe of the distal and/or the proximal central stator part pole shoe”. It is unclear if proximal central stator part pole shoe is or is not bonded to the listed components in this claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014103169 A1 to Kelp et al. (Hereinafter referred to as “Kelp DE”-all citations from translations provided) in view of U.S. Publication No. US 20150340939 A1 to Kelp et al. (Hereinafter referred to as “Kelp”).
Regarding Claim 1, Kelp DE discloses; A stereoscopic optical system for use with a surgical instrument, the stereoscopic optical system (Fig. 12 [0081]- a further optical system) comprising: a left optical channel;  a right optical channel (Fig.12 [0081]- two optical channels each have identical optical properties); wherein first optical components of the left optical channel are arranged in a left guide tube and second optical components of the right optical channel are arranged in a separate right guide tube (Fig. 12 [0064]- optical components, such as optical lenses, diaphragms, prisms 9a, 9b, are located within the encapsulation of the left and right optical channel);Kelp De does not expressly teach; and an electromagnetic actuator comprising a stator and a rotor; the stator is arranged outside the left guide tube and the right guide tube ; the rotor comprises a left rotor, in which at least one of the first optical components of the left optical channel is accommodated, and a right rotor, in which at least one of the second optical components of the right optical channel is accommodated; the left rotor and the right rotor are mounted in a respective one of the left guide tube and the right guide tube such that the left rotor and the right rotor are movable in a longitudinal axial direction of the left guide tube and the right guide tube; one of a paramagnetic and a ferromagnetic material and are movable in the longitudinal axial direction by application of an electromagnetic field; the stator comprises a distal permanent magnet and a proximal permanent magnet which are oppositely polarized in the longitudinal axial direction; and the stator comprises an electric coil for generating the electromagnet field.
However, in an analogous optical system Kelp teaches; an electromagnetic actuator comprising a stator (10) and a rotor (20) (Fig. 1 [0044]- It comprises a stator 10 and an armature 20); the stator is arranged outside the left guide tube and the right guide tube (Fig. 1 [0044]- the linear drive is arranged mainly rotationally symmetric around the center axis 30. It comprises a stator 10); the rotor comprises a left rotor, in which at least one of the first optical components of the left optical channel is accommodated, and a right rotor, in which at least one of the second optical components of the right optical channel is accommodated (Fig. 4 [0028]- the armature 20 is shown displaced to the left relative to the center position, which is shown in FIG. 4; stereo cameras with two single objectives lenses for 3D systems may be integrated in a space-saving manner into conventional camera housings. The linear drive preferably is integrated twice in identical construction manner for the movement of lens groups along the optical axis); the left rotor and the right rotor are mounted in a respective one of the left guide tube and the right guide tube such that the left rotor and the right rotor are movable in a longitudinal axial direction of the left guide tube and the right guide tube(Fig. 3-5 [0051]- the magnetic field profiles in different positions of the armature 20 relative to the stator 10); one of a paramagnetic and a ferromagnetic material and are movable in the longitudinal axial direction by application of an electromagnetic field ([0012]- an armature pole shoe, respectively, is arranged laterally in axial direction at each of the permanent magnets. In the case of two permanent magnets, one further pole shoe is arranged between the two permanent magnets. The armature pole shoes allow a defined flow of the magnetic fields of the permanent magnets through the coil towards the magnetic member); the stator comprises a distal permanent magnet and a proximal permanent magnet which are oppositely polarized in the longitudinal axial direction (Fig. 1 [0045]- The stator 10 has a coil 14, which preferably is enclosed by a cylindrical magnetic member 11 in radial direction. The coil 14 is enclosed by a first stator pole shoe 12 and a second stator pole shoe 13 in axial direction); and the stator comprises an electric coil for generating the electromagnet field (Fig. 1 [0045]- The stator 10 has a coil 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the optical system of Kelp with the device of Kelp DE and advantageous to incorporate the electromagnetic actuator of Kelp, thereby improving a linear drive such that the armature can be brought in defined positions, and a defined and preferably linear characteristic curve exists between the control signal and the armature's position (Kelp [0011]).
The combined device of Kelp DE and Kelp will be referred to as modified Kelp.
Regarding Claim 2, modified Kelp teaches the claimed invention as discussed above, and Kelp further teaches; wherein: a distal end of the stator is formed by a distal stator pole shoe (12) and an opposite proximal end in the longitudinal axial direction is formed by a proximal stator pole shoe (13) (Fig. 3 [0045]- a first stator pole shoe 12 and a second stator pole shoe 13 in axial direction); the stator further comprises a central stator pole shoe arranged between the distal permanent magnet and the proximal permanent magnet in the longitudinal axial direction; and the central stator pole shoe is formed from a proximal central stator part pole shoe (24) and from a distal central stator part pole shoe(Fig. 3 [0046]- A center armature pole shoe 24 is arranged between the two permanent magnets. At the sides opposite to the center armature pole shoe 24 in axial direction).
Regarding Claim 3, modified Kelp teaches the claimed invention as discussed above, and Kelp further teaches; wherein:  the coil comprises a distal coil and a proximal coil; the distal stator pole shoe, the distal coil, the distal permanent magnet and the distal central stator part pole shoe form a prefabricated distal assembly; and the proximal central stator part pole shoe, the proximal coil, the proximal permanent magnet and the proximal stator pole shoe form a prefabricated proximal assembly([0012]- The stator has one or two coils, wherein at least one stator pole shoe is arranged preferably in axial direction, laterally to the coils, as well as a magnetic member is arranged in radial direction at the outside. This magnetic member is at least largely parallel to the movement direction, and preferably encloses said one or two coils, and more preferably encloses at least one stator pole shoe). 
Regarding Claim 5, modified Kelp teaches the claimed invention as discussed above, and Kelp DE further teaches; wherein: the left guide tube and the right guide tube are accommodated in a joint component which has a dumbbell-shaped cross-section in a plane See examiners annotated figure below).

    PNG
    media_image1.png
    344
    431
    media_image1.png
    Greyscale

Regarding Claim 8, modified Kelp teaches the claimed invention as discussed above, and Kelp further teaches; wherein the distal permanent magnet and the proximal permanent magnet are block-shaped magnets which are arranged in two groups, wherein the two groups are arranged opposite one another on a flat side each of an arrangement formed from the left guide tube and the right guide tube (Fig. 3-5 [0046]- a first permanent magnet 21 and a second permanent magnet 22, which are polarized in opposite directions and preferably parallel to the center axis. A center armature pole shoe 24 is arranged between the two permanent magnets. At the sides opposite to the center armature pole shoe 24 in axial direction, a first outer armature pole shoe 23 is arranged towards the first pole shoe 21, and a second outer armature pole shoe 25 is arranged towards the second pole shoe 22).
Regarding Claim 12, modified Kelp teaches the claimed invention as discussed above, and Kelp DE further discloses; A surgical instrument comprising: the left guide tube and the right guide tube; and  the stereoscopic optical system according to Claim 1 ([0011]- an optical device and an optical system in which, during operation, several optical parts or components, which are arranged in a housing and assigned to different optical channels, can be moved in a coupled manner in a simple and reliable manner to adjust optical properties).
Regarding Claim 13, modified Kelp teaches the claimed invention as discussed above, and Kelp DE further discloses; wherein the left guide tube and the right guide tube are provided in an insertion section of an endoscope ([0017]- an optical system is created with such an optical device, which is designed as a stereo camera, in particular a stereo endoscope).

Claims 4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014103169 A1 to Kelp et al. (Hereinafter referred to as “Kelp DE”-all citations from translations provided) in view of U.S. Publication No. US 20150340939 A1to Kelp et al. (Hereinafter referred to as “Kelp”) in further view of U.S. Publication No. US 20150340937 A1 to Wieters et al.  (Hereinafter referred to as “Wieters”).
Regarding Claim 4, modified Kelp teaches the claimed invention as discussed above, modified Kelp does not expressly teach; wherein the distal stator pole shoe, the distal coil, the distal permanent magnet and the distal central stator part pole shoe of the distal and/or the proximal central stator part pole shoe, the proximal coil, the proximal permanent magnet and the proximal stator pole shoe of the proximal assembly are bonded to one another.
However, in an analogous optical system Wieters teaches wherein the distal stator pole shoe (20), the distal coil (16), the distal permanent magnet (12) and the distal central stator part pole shoe of the distal and/or the proximal central stator part pole shoe (22) , the proximal coil, the proximal permanent magnet (14)  and the proximal stator pole shoe of the proximal assembly are bonded to one another (Fig. 1[0043]- The distal and proximal pole shoes 20, 22 are arranged between the coil 16 and the distal and proximal ring magnets 12, 14. Overall, this yields a flush, terminal surface radially to the outside. The stator 10 according to FIG. 1 is symmetrical across a plane of symmetry 24 in an axial direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bonded coil, stators, and magnets of Wieters with the optical system of modified Kelp. Thereby, providing a compact bistable electromagnetic actuator and a surgical instrument with a correspondingly bistable electromagnetic actuator that are produced economically and enable symmetrical forces in both bistable positions (Wieters [0010]).
Regarding Claim 7, modified Kelp teaches the claimed invention as discussed above, modified Kelp does not expressly teach; wherein the distal permanent magnet and the proximal permanent magnet are arranged on an outer side of the coil facing away from the guide tubes.
However, in an analogous optical system Wieters teaches; wherein the distal permanent magnet (12) and the proximal permanent magnet (14) are arranged on an outer side of the coil (16) facing away from the guide tubes (Fig. 1 [0031]-the ring magnets 12 and 14, and a magnetic return element 18 which is also cylindrical is arranged radially outside of the coil 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnet and coil arrangement of Wieters with the optical system of modified Kelp. Thereby, yielding a flush, radial outer terminating surface, further ensuring the stator is symmetrically oriented in the axial direction across a plane of symmetry (Wieters [0031]).
Regarding Claim 9, modified Kelp teaches the claimed invention as discussed above, modified Kelp does not expressly teach; wherein the distal permanent magnet and the proximal 
However, in an analogous optical system Wieters teaches; wherein the distal permanent magnet (12) and the proximal permanent magnet (14) form magnetic return elements (18) for the magnetic field generated by the electric coil (16) (Fig. 1 [0031]- The magnetic return element 18 and stator pole shoes 20, 22 can be designed as a single part or consist of different parts which are all soft magnetic. The distal and proximal pole shoes 20, 22 are arranged between the coil 16 and the distal and proximal ring magnets 12, 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the formed magnetic return of Wieters with the device of modified Kelp. Thereby, minimizing the coil current and the power dissipation in the coil by increasing the efficiency of the coil (Wieters [0010]).
Regarding Claim 11, modified Kelp teaches the claimed invention as discussed above, modified Kelp does not expressly teach; wherein at least one coil wire of the electric coil is molded in at least one of the distal permanent magnet and the proximal permanent magnet.
However, in an analogous optical system Wieters teaches; wherein at least one coil wire of the electric coil is molded in at least one of the distal permanent magnet and the proximal permanent magnet (Fig. 1 [0031]- A cylindrical coil 16 is symmetrically arranged between the ring magnets 12 and 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the actuator of Wieters with the optical system of modified Kelp. Thereby, minimize the coil current and the power dissipation in the coil by Wieters [0010]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102014103169 A1 to Kelp et al. (Hereinafter referred to as “Kelp DE”-all citations from translations provided) in view of U.S. Publication No. US 20150340939 A1to Kelp et al. (Hereinafter referred to as “Kelp”) in further view of U.S. Publication No. US 20150282692 A1 to Wieters et al.  (Hereinafter referred to as “Wieters”).
Regarding Claim 10, modified Kelp teaches the claimed invention as discussed above, modified Kelp does not expressly teach; wherein at least one of the distal permanent magnet and the proximal permanent magnet comprises magnetically hard particles which are embedded in a plastic matrix.
However, in an analogous optical system Wieters teaches; wherein at least one of the distal permanent magnet and the proximal permanent magnet comprises magnetically hard particles which are embedded in a plastic matrix ([0069]- a plastic tube could be produced which is filled for example with ferromagnetic particles. Through the fill level of the plastic with ferromagnetic particles, the permeability of the tube can be set well).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the magnet composition of Wieters with optical system of modified Kelp. As this variant is easy to produce and also has less resistance compared to the rotor or respectively compared to the movable element so that a movement of the movable element is already possible with little force (Wieters [0013]). 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Therefore, the limitation “the coil surrounds the left guide tube and the right guide tube and is oval in a plane oriented perpendicular to the longitudinal axial direction” is novel. The combination of prior art (DE 102014103169 A1, US 20150340939 A1) referenced for the rejection of claim 1 from which 6 depends, does not teach a single coil surrounding both the left and right guide tubes oriented perpendicular to the longitudinal axis. The prior art reference (DE 102014103169 A1 to Kelp) teaches separate magnetic components (4a,4b) for each guide tube as shown in Fig. 12 and 13. Additionally, prior art reference (US 20150340939 A1 to Kelp) shows two coils (14,19) that do not surround a guide tube but are in linear orientation, shown in Fig. 7. A focused search was also conducted where no applicable art was found. For these reasons, claim 6 is determined to be allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/AMY KRISTINA POLANECKI/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795